Case: 0:21-cv-00070-HRW Doc#:1-1 Filed: 09/03/21 Page: 1 of 6 - Page ID#: 4

EXHIBIT A
Case: 0:21-cv-00070-HRW Doc#:1-1 Filed: 09/03/21 Page: 2 of 6 - Page ID#: 5

Filed 21-CT-00253 0802/2021 Larry D, Thompson, Carter Circuit Clerk

COMMONWEATLH OF KENTUCKY
COUNTY OF CARTER
CASE NO: 21-CI-__

MICHAEL MCDAVID, PETITIONER
Vv. COMPLAINT
MCDONALD’S CORPORATION
Serve: The Prentice Hall Corporations System

421 W. Main St.

Frankfort, Ky 40601
and THE AMARILLO CORPORATION
Serve: Kimberly $8. McCann

1544 Winchester Ave,

5” Floor

Ashland, Ky 41101, RESPONDENTS

Comes now, the Plaintiff, Michael McDavid, by counsel and for his complaint against the
Defendants, McDonald's Corporation and the Amarillo Corporation, states as follows:

1. On or about February of 2020, the Plaintiff was hired to work as an employee of the
Defendants, McDonald's Corporation and the Amarillo Corporation, at the Grayson,
Kentucky, McDonald's restaurant.

2. Said Grayson, Kentucky McDonald's restaurant is located on Carol Malone Boulevard in
Grayson, Carter County, Kentucky.

3. After accepting employment with the Defendants, the Plaintiff properly and faithfully
attempted to carry out his work responsibilities.

4. After the Plaintiff began his employment with the Defendants at the Grayson, Kentucky
McDonald's restaurant location, the Plaintiff suffered from the sexual attention of a

female manager who was employed by the Defendants, McDonald's Corporation and the

Amarillo Corporation, to serye as a manager in said Grayson McDonald's restaurant and

Filed 21-C1-00253 08/02/2021 Larry D. Thompson, Carter Circuit Clerk

Package :000003 of 000007

Presiding Judge: HON. REBECCA K. PHILLIPS (637246)

Package : 000003 of 000007
Case: 0:21-cv-00070-HRW Doc#:1-1 Filed: 09/03/21 Page: 3 of 6 - Page ID#: 6

Filed

Filed

21-C1-00253 98/02/2021 | Larry D. Thompsan, Carter Circuit Clerk

to serve as the supervisor of employees in the restaurant, including serving as a
supervisor of the Plaintiff, Michael McDavid.

Specifically the female manager aforesaid who served as the Plaintiffs manager
developed a sexual attraction and a sexual interest in the Plaintiff, which said the said
manager evidenced and displayed openly and publicly by often engaging in the
following conduct during working hours and at times while the Plaintiff was attempting
to complete and carry out his work activities and duties, all while on the premises and at
the Defendants’ place of business:

A. The manager would often make sexually suggestive comments, to the Plaintiff,
and by inviting the Plaintiff to engage in sexual activity with her, suggesting that said
sexual activity would be enjoyed by both of them and offering other comments in the
nature of sexual innuendo and generally propositioning the Plaintiff to engage in sexual
activity with her, the Plaintiff's manager and supervisor.

B, The female manager would often touch the Plaintiff in a sexual manner with
her hands, other parts of her body, and her body in general, and often would display parts
of her body in a provocative manner toward the Plaintiff, while the Plaintiff was
attempting to carry out his work duties and would often commit said physical contact
and provocative mannerisms by surprise and by stealth when she came in the vicinity of
the Plaintiff and often committing said activity, simultaneously and in conjunction with
the verbal harassment of aforesaid.

The Plaintiff specifically alleges that the Defendants enabled and permitted the

maintaining, establishment, and creation of a work environment, which was objectively

21-CV-00253 08/02/2623 Larry D. Thompson, Carrer Circuit Clerk

Package:000004 of 000007

Presiding Judge: HON. REBECCA K. PHILLIPS (637246)

Package : 000004 of 000007
Case: 0:21-cv-00070-HRW Doc#:1-1 Filed: 09/03/21 Page: 4 of 6 - Page ID#: 7

Filed

Filed

21-CE00233 68/02/2021 Larry D, Thompson, Carter Circuit Clerk

and subjectively offensive and in which the said female manager repeatedly harassed the

Plaintiff in a sexual manner based solely on the Plaintiff's gender.
7, Although the Plaintiff sought and attempted to discourage and end the attention and
harassing acts of the female manager as a foresaid, by telling her that he was not interested,
that he was not attracted to her, by reminding her he was married and by continuously
declining and deflecting her attention and invitations, the aforesaid sexual harassment by the
female manager persisted and continued throughout the Plaintiffs employment with the
defendants,
8. As the aforesaid sexual harassment from the female manager continued and became
increasingly obvious and aggressive, the Plaintiff appealed to other managers and to the
supervisors of the female manager, whose reasonability it was to protect the Plaintiff from
said hostile and discriminatory conduct and work environment, all to no avail. As the
harassment as afore described continued until the Plaintiff concluded that the Defendants
were not going to limit, end, or otherwise control the sexual harassment and discriminatory
conduct against the Plaintiff, at which time the Plaintiff ceased his work and employment
for the Defendants on or about August 6, 2020, all because the Defendants allowed and
created a hostile and abusive work environment so severe and pervasive as to alter the
conditions of the Plaintiff's employment and as to create an abusive work environment,
there by allowing the existence of a hostile environment of discrimination in the work place,
permeated with discriminatory conduct, intimidation, ridicule, and insult that is so
sufficiently severe or pervasive as to alter the conditions of the PlaintifPs employment and

thereby created an abusive working environment all as prohibited by law, specifically the

21-CT-00 283 08/02/2022 Larry D. Thompson. Carter Circuit Clerk

Package:900005 of 000097

Presiding Judge: HON. REBECCA K, PHILLIPS {637246}

Package : 000005 of 000007
Case: 0:21-cv-00070-HRW Doc#:1-1 Filed: 09/03/21 Page: 5 of 6 - Page ID#: 8

Filed

21-CI-002

re
tau
Use

0802/2621 Larry D. Thompson. Carter Circuit Clerk

Civil Rights Acts of 1964, section 703 (a)(1), 42 US.CA. section 2000e-2 (a)(1); K.R.S.
344.010, et seq., and all other applicable law,

9. The conduct of the female manager whose sexually harassing activities was so severe and
pervasive that it created a hostile work environment at the Grayson, Kentucky McDonald's
restaurant and that as a result of said hostile work environment the Plaintiff, Michael
McDavid, suffered lost income, embarrassment, humiliation, depression and other physical,
emotional, and mental pain and suffering, all of which could have been avoided if the
Defendants had acted appropriately and as required by law to correct and control the said
female manager who created the hostile work environment through her severe pervasive
activity of sexual harassment against the Plaintiff as aforesaid, all for which the Plaintiff
claims damages in an amount which exceeds that minimum amount necessary to confer
jurisdiction upon this Court.

10. The Plaintiff further claims punitive damages from the Defendants all in an amount
which exceeds that minimum amount necessary to confer jurisdiction upon this Court.

Wherefore, the Plaintiff, Michael McDavid, claims damages against the Defendants,

McDonald's Corporation and the Amarillo Corporation, as follows:

Filed

1. Trial by jury on all issues so triable.

2, Compensatory damages in an amount which exceed that minimum amount necessary to
confer jurisdiction upon this Court.

3, Punitive damages in an amount, which exceed that minimum amount necessary to confer
jurisdiction upon this Court.

4, An award of attomey's fees for his lawyer pursuant to applicable law.

5. His further costs and fees be paid by the Defendants.

“N-CL00253 08/02/2024 Larry D. Thompson, Carter Circuit Clerk

Package:000006 of DN0007

Presiding Judge: HON. REBECCA K, PHILLIPS (637246)

Package : 000006 of 000007
Case: 0:21-cv-00070-HRW Doc#:1-1 Filed: 09/03/21 Page: 6 of 6 - Page ID#: 9

Filed

21-CE40253

08/02/2021

Larry BD. Thompseu, Carter Circuit Clerk

6, Any and all other relief to which the Plaintiff, Michael McDavid, may be entitled.

21CE00253

68/02/2021

Respectfully Submitted,

(s/ Robert W. Miller
Robert W. Miller
Attorney for the Plaintiffs
P.O, Box 357

Grayson, Ky 41143
(606)474-7827

Larry D, Thompson, Carter Circuit Clark

Package:006007 of 690007

Presiding Judge: HON. REBECCA K, PHILLIPS (637248)

Package : 000007 of 000007
